Citation Nr: 0914573	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-28 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
left hip strain, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had intermittent periods of both active and 
inactive duty for training from 1983 to 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the above-referenced 
claim.  

In June 2005, the Veteran testified at a Travel Board hearing 
over which a Veterans Law Judge presided while at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

In May 2006, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a November 2007 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  Subsequently, this matter 
was properly returned to the Board for appellate 
consideration.

In a September 2008 rating decision, the disability rating 
for the Veteran's service-connected left hip strain was 
increased by the RO from a noncompensable disability rating 
to 10 percent.  Applicable law provides that absent a waiver, 
a claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of the 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c) (2008).  

In reviewing the Veteran's claims file, the Board observes 
that the Veterans Law Judge who presided over her June 2005 
Travel Board hearing has since left the employment of the 
Board.  VA regulations provide that the Veterans Law Judge 
who conducts a hearing in a case shall participate in the 
final determination of a Veteran's claim.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 ("The Member or Members who 
conduct the [Board] hearing shall participate in making the 
final determination of the claim...") (2008).  It is unclear 
from the record whether the Veteran was apprised of this fact 
or whether she was asked if she wished to exercise her right 
to testify at a new hearing before another Veterans Law 
Judge.  Nonetheless, in an October 2008 written statement, 
the Veteran's accredited representative indicated that the 
Veteran wished to appear before the Board at a Travel Board 
hearing.  Thus, a remand is warranted so that the Veteran may 
be afforded a Travel Board hearing before a Veterans Law 
Judge to be held at the RO.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a Travel Board hearing at the RO, before a 
Veterans Law Judge, in accordance with 
applicable law.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


